Case: 1:19-cv-00731 Doc #: 1-5 Filed: 04/03/19 1 of 7. PageID #: 52




                EXHIBIT 3
           Case: 1:19-cv-00731 Doc #: 1-5 Filed: 04/03/19 2 of 7. PageID #: 53




                                               December 11, 2017

Ms. Georgine Welo, Mayor
Ms. Jane Goodman, Council President
Mr. Dennis Fiorelli, President Pro Tem
Ms. Ruth Gray, Councilperson
Mr. Joseph Frank, Councilperson
Mr. Ed Icove, Councilperson
Mr. Marty Gelfand, Councilperson
Mr. Jason Russell, Councilperson
City of South Euclid
South Euclid Municipal Complex
1349 South Green Road
South Euclid, OH 44121

         Re:      Proposed Ordinance No. 12-17

Dear Mayor Welo and Members of the City Council:

         The undersigned represents The Lyceum with respect to City of South Euclid proposed
ordinance No. 12-17. The purposes of this letter are (1) to explain how the proposed ordinance
will, if adopted, likely violate the legally protected rights of The Lyceum and similarly situated
organizations; and (2) inform the council that The Lyceum will likely file suit against the city
and city officials if the council enacts the proposed ordinance in its current form.

         A.       The Proposed Ordinance

        As we understand it, the proposed ordinance would outlaw discrimination in
employment, housing, and public accommodations. 1 The Lyceum is concerned about the
potential impact of a number of the ordinance’s provisions, discussed below.

         Section 552(e) of the proposed ordinance states as follows:

                  “Discriminate, discrimination or discriminatory” means any act,
                  policy or practice that, regardless of intent, has the effect of

1
 As we understand it, the original version of the ordinance imposed its non-discrimination obligations on
educational institutions, but the provision pertaining to educational institutions (Section 552.04) has been removed.
Please let us know if this understanding is incorrect.


                                                                        The Lyceum v. City of South Euclid
                                                                                      Ex. 3 - Baylor Letter
                                                                                                      0013
         Case: 1:19-cv-00731 Doc #: 1-5 Filed: 04/03/19 3 of 7. PageID #: 54
Letter to South Euclid City Council
December 11, 2017
Page 2 of 6

              subjecting any person to differential treatment as a result of that
              person’s age, race, color, creed, religion, national origin, ancestry,
              disability, marital status, military status, gender, gender identity or
              expression, sexual orientation, source of income, ethnic group, or
              physical characteristic

       Section 552(j) provides as follows:

              “Gender identity or expression” means having or being perceived
              as having a gender identity or expression whether or not that
              gender identity or expression is different from that traditionally
              associated with the sex assigned to that individual at birth.

       Section 552(p) of the proposed ordinance declares:

              “Sexual orientation” means actual or perceived heterosexuality,
              homosexuality, or bisexuality.

       Section 552.06(e) provides as follows:

              Nothing contained in this chapter shall be deemed to prohibit
              selection or rejection based solely upon a bona fide occupational
              qualification or a bona fide physical requirement. Nothing
              contained in this chapter shall be deemed to prohibit a religious or
              denominational institution from preferring to employ an individual
              of a particular religion to perform work connected with the
              performance of religious activities by the institution. If a party
              asserts that an otherwise unlawful practice is justified as a
              permissible bona fide occupational qualification, or a permissible
              bona fide physical requirement, that party shall have the burden of
              proving:

                      1.      That the discrimination is in fact a necessary result
                              of such a bona fide condition; and;
                      2.      That there exists no less discriminatory means of
                              satisfying the bona fide requirement.

       Section 552.06(f) of the proposed ordinance states:

              If a party asserts that an otherwise unlawful practice is justified as a permissible
              bona fide religious or denominational preference, that party shall have the burden
              of proving that the discrimination is in fact a necessary result of such a bona fide
              condition.

       B.     The Lyceum’s Employment Policies and Practices


                                                             The Lyceum v. City of South Euclid
                                                                           Ex. 3 - Baylor Letter
                                                                                           0014
         Case: 1:19-cv-00731 Doc #: 1-5 Filed: 04/03/19 4 of 7. PageID #: 55
Letter to South Euclid City Council
December 11, 2017
Page 3 of 6


       The Lyceum describes its mission as follows:

              The Lyceum has as its mission nothing less than the formation of a
              liberally educated Catholic lady or gentleman. Broadly stated, The
              Lyceum aims to produce graduates who, having been formed by
              Catholic western civilization, then become bearers and guardians
              of that civilization. In more specific terms, the Lyceum aims to
              prepare its students not only for successful performance in
              excellent colleges, but to prepare students who will be a “leaven”
              in the world. Most importantly The Lyceum seeks to form students
              who will become lifelong learners in a joyful pursuit of the Truth
              who is Christ.

       It describes the role of Catholic teaching as follows:

              Aside from regular instruction in Theology from The Catechism of
              The Catholic Church (as well as from Fathers and Doctors of the
              Church and excellent Catholic Authors), Lyceum students receive
              an education that proceeds from an integration of faith and reason.
              There is no academic subject that is able to be taught divorced
              from the teachings of the faith or split off from the mind of the
              church. The school holds fast to the principle that all the sciences,
              philosophical disciplines, and arts are ultimately handmaidens to
              Theology. Ultimately to form students who are able to live, defend,
              and grow in the faith, demands that they study all subjects
              grounded in the habit of scientific and philosophical thinking that
              is most properly the mind of the Catholic.

         In order to pursue its distinctly religious educational mission, The Lyceum draws its
faculty and administrators from among those whose beliefs and behavior support and are
consistent with the teachings of the Catholic Church. The Lyceum’s leadership draws inspiration
for its employment practices from, among other things, The Holy See’s Teaching on Catholic
Schools, by Archbishop J. Michael Miller, CSB. According to the Holy See, one indicator of a
school’s authentic catholicity is “the vital witness of its teachers and administrators.”
Archbishop Miller continues:

              With them lies the primary responsibility for creating a Christian
              school climate, as individuals and as a community. Indeed, “it
              depends chiefly on them whether the Catholic school achieves its
              purpose.” Consequently the Holy See’s documents pay a great
              deal of attention to the vocation of teachers and their participation
              in the Church’s evangelizing mission. Theirs is a supernatural
              calling and not simply the exercise of a profession. “The nobility
              of the task to which teachers are called demands that, in imitation


                                                            The Lyceum v. City of South Euclid
                                                                          Ex. 3 - Baylor Letter
                                                                                          0015
         Case: 1:19-cv-00731 Doc #: 1-5 Filed: 04/03/19 5 of 7. PageID #: 56
Letter to South Euclid City Council
December 11, 2017
Page 4 of 6

              of Christ, the only Teacher, they reveal the Christian message not
              only by word but also by every gesture of their behavior.” More
              than a master who teaches, a Catholic educator is a person who
              gives testimony by his or her life. . . . To fulfill their responsibility
              of speaking about the Father, educators in Catholic schools, with
              very few exceptions, should be practicing Catholics who are
              committed to the Church and living her sacramental life. . . . When
              such a policy is ignored, it is inevitable that children will absorb,
              even if they are not explicitly taught, a soft indifferentism that will
              sustain neither their practice of the faith nor their ability to imbue
              society with Christian values. Principals, pastors, school-board
              members, parents, and bishops share in the serious duty of hiring
              teachers who meet the standards of doctrine and integrity of life
              essential to a flourishing Catholic school. The Holy See shares the
              solicitude of the American bishops about employing teachers with
              a clear understanding of and commitment to Catholic education. A
              primary way to foster a school’s catholicity is by carefully hiring
              men and women who enthusiastically endorse its distinctive ethos,
              for Catholic education is strengthened by witnesses to the gospel.

              As well as fostering a Catholic worldview across the curriculum,
              even in so-called secular subjects, “if students in Catholic schools
              are to gain a genuine experience of the Church, the example of
              teachers and others responsible for their formation is crucial: the
              witness of adults in the school community is a vital part of the
              school’s identity.” Children will pick up far more by the example
              of their educators than by masterful pedagogical techniques,
              especially in the practice of Christian virtues. In the words of Pope
              Benedict XVI: The central figure in the work of educating, and
              especially in education in the faith, which is the summit of the
              person’s formation and is his or her most appropriate horizon, is
              specifically the form of witness. This witness becomes a proper
              reference point to the extent that the person can account for the
              hope that nourishes his life [cf. 1 Pet. 3:15] and is personally
              involved in the truth that he proposes.

              The prophetic words of Pope Paul VI ring as true today as they did
              more than thirty years ago: “Modern man listens more willingly to
              witnesses than to teachers, and if he does listen to teachers, it is
              because they are witnesses.” What educators do and how they act
              are more significant than what they say — inside and outside the
              classroom. This is how the Church evangelizes. “The more
              completely an educator can give concrete witness to the model of
              the ideal person [Christ] that is being presented to the students, the
              more this ideal will be believed and imitated.” Hypocrisy turns off


                                                              The Lyceum v. City of South Euclid
                                                                            Ex. 3 - Baylor Letter
                                                                                            0016
         Case: 1:19-cv-00731 Doc #: 1-5 Filed: 04/03/19 6 of 7. PageID #: 57
Letter to South Euclid City Council
December 11, 2017
Page 5 of 6

               today’s students. While their demands are high, perhaps sometimes
               even unreasonably so, if teachers fail to model fidelity to the truth
               and virtuous behavior, then even the best of curricula cannot
               successfully embody a Catholic school’s distinctive ethos. For
               example, if teachers and administrators demonstrate the
               individualistic and competitive ethic that now marks so much
               public education, they will fail to inspire students with the values
               of solidarity and community, even if they praise those values
               verbally. The same can be said about a failure to give clear witness
               to the Church’s teaching on the sanctity of marriage and the
               inviolability of human life. Catholic educators are expected to be
               models for their students by bearing transparent witness to Christ
               and to the beauty of the gospel. If boys and girls are to experience
               the splendor of the Church, the Christian example of teachers and
               others responsible for their formation is indispensable, and no
               effort should be spared in guaranteeing the presence of such
               witness in every Catholic school.

        In light of these teachings, The Lyceum expects its faculty and administrators to respect
and follow Catholic teaching regarding sexual morality, marriage, and gender, among other
things. It also draws its faculty and administrators from among those who enthusiastically
embrace fundamental Catholic theological and doctrinal commitments.

       C.      Application of the Proposed Ordinance to The Lyceum

      The question, then, is whether the proposed ordinance imposes any limits upon the The
Lyceum’s employment practices described in the proceeding section.

        As noted above, Section 552(e) of the proposed ordinance defines “discrimination” to
refer to “any act, policy or practice that, regardless of intent, has the effect of subjecting any
person to differential treatment” based on one or more of the listed protected characteristics,
which include creed, religion, marital status, gender, gender identity or expression, and sexual
orientation.

        Given this expansive definition, it is conceivable—even likely—that the City will
interpret the ordinance to restrain The Lyceum’s ability to maintain certain of its current
employment practices, especially those that impose belief and conduct expectations upon faculty
and administrators.

        In light of this, the scope of the exemption set forth in Section 552.06(e) takes on
particular importance. The exemption states in part that “[n]othing contained in this chapter
shall be deemed to prohibit a religious or denominational institution from preferring to employ
an individual of a particular religion to perform work connected with the performance of
religious activities by the institution.”



                                                             The Lyceum v. City of South Euclid
                                                                           Ex. 3 - Baylor Letter
                                                                                           0017
           Case: 1:19-cv-00731 Doc #: 1-5 Filed: 04/03/19 7 of 7. PageID #: 58
Letter to South Euclid City Council
December 11, 2017
Page 6 of 6

         This language raises a number of significant questions:

             1. Is The Lyceum a “religious or denominational institution”?
             2. What functions of The Lyceum, if any, do not constitute “religious activities”?
             3. What employee labor, if any, is not “connected with the performance of religious
                activities by the institution”?
             4. What does the phrase “of a particular religion” mean? Does it refer exclusively to
                adherence to particular beliefs, or does it include behavioral standards as well?
                Does it permit The Lyceum to decline to employ an individual who is engaged
                unrepentantly and persistently in homosexual conduct or adultery? Does it permit
                The Lyceum to require employees to use private facilities consistent with their
                biological sex (as opposed to their self-perceived “gender identity”)?
       The ordinance requires an employer invoking the exemption to prove “[t]hat the
discrimination is in fact a necessary result of such a bona fide condition.” How will the City
determine whether alleged discrimination is “necessary” or not?

        Given these significant ambiguities, it is likely that the ordinance, if adopted in its current
form, will violate The Lyceum’s legally protected rights. These include its right of expressive
association, 2 its right to select ministerial employees without government interference, 3 and its
right to freely exercise its religion, all of which are protected by the First Amendment to the
United States Constitution and comparable provisions of the Ohio Constitution. The City’s
enforcement of the ordinance will almost certainly involve it in impermissible examination of
inherently religious questions, something also prohibited by the First Amendment. 4

       In light of the foregoing, The Lyceum respectfully requests that the city council not adopt
the proposed ordinance. If the council does elect to adopt the ordinance in its current form, The
Lyceum will consider litigation against the city and city officials. 5


                                                                Very truly yours,

                                                                /s Gregory S. Baylor

                                                                Gregory S. Baylor


cc:      Luke Macik, Headmaster, The Lyceum

2
  Boy Scouts of Am. v. Dale, 530 U.S. 640 (2000); Hurley v. Irish-American Gay, Lesbian, & Bisexual Group of
Boston, 515 U.S. 557 (1995).
3
  See Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S. 171 (2012).
4
  See Colorado Christian Univ. v. Weaver, 534 F.3d 1245 (10th Cir. 2008).
5
  Such a lawsuit would be filed under 42 U.S.C. § 1983. In section 1983 lawsuits, prevailing plaintiffs are entitled to
recover their attorneys’ fees and costs. See 42 U.S.C. § 1988.


                                                                        The Lyceum v. City of South Euclid
                                                                                      Ex. 3 - Baylor Letter
                                                                                                      0018
